

115 HR 3620 IH: Affordable Coverage for More Americans Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3620IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Ruiz (for himself, Mr. Carbajal, and Mr. Kihuen) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the refundable credit for
			 coverage under a qualified health plan.
	
 1.Short titleThis Act may be cited as the Affordable Coverage for More Americans Act of 2017. 2.Increase in eligibility for credit (a)In generalSubparagraph (A) of section 36B(c)(1) of the Internal Revenue Code of 1986 is amended by striking 400 percent and inserting 600 percent.
 (b)Applicable percentagesThe table contained in clause (i) of section 36B(b)(3)(A) of the Internal Revenue Code of 1986 is amended by striking the period at the end of the last row and by adding at the end the following new rows:
				
					
						
							
								400% up to 550%9.5%11%
								550% up to 600%11%13%
							.
 (c)Limitation on recaptureClause (i) of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended— (1)by striking 400 percent and inserting 600 percent;
 (2)by striking the period at the end of the last row of the table; and (3)by adding at the end of the table the following new row:
					
						
							
								
									At least 400% but less than 600%$3,500
								.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 